IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAYMOND J. WERNER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4549

FLORIDA COMMISSION ON
OFFENDER REVIEW and
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed March 8, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Appellant Raymond J. Werner, pro se.

Sarah Rumph, General Counsel, Tallahassee for Appellee Florida Commission on
Offender Review. Barbara Debelius, Assistant General Counsel, Tallahassee for
Appellee Department of Corrections.




PER CURIAM.

      AFFIRMED.


WOLF, ROWE, and MAKAR, JJ., CONCUR.